—In a turnover proceeding pursuant to CPLR 5225 (b) and 5227, judgment debtor Vincent Terio appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated April 12, 1995, which, inter alia, denied his motion to vacate an order of the same court dated April 16, 1993, granting the petition of the judgment creditor and directing the respondent Title Insurance Company of Minnesota to turn over to the petitioner money of his which it had in its possession.
*306Ordered that the order is affirmed, without costs or disbursements.
There is no merit to the appellant’s contention that the Supreme Court lacked jurisdiction over the instant matter. The judgments which formed the basis of the instant turnover proceeding were entered on arrears of maintenance or support which were owed by the appellant to the petitioner. These debts were not discharged by the appellant’s discharge in bankruptcy (see, 11 USC § 523 [a] [5]; In re Brody, 3 F3d 35 [2d Cir 1993] ), and the automatic bankruptcy stay did not operate to bar the turnover proceeding (see, Terio v Terio, 93 Civ 4378 [SD NY; Magistrate’s Report and Recommendation, dated Mar. 16, 1994] , adopted by order dated Apr. 11, 1994, affd for reasons stated 52 F3d 310 [2d Cir 1995]; see also, In re Altchek, 124 Bankr 944).
The appellant’s remaining contentions lack merit. Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.